AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                          Page I of I // ,/ ..   1·

                                                                                                                                                                                '      j



                                                     UNITED STATES DISTRICT COURT
                                                                        SOUTHERN DISTRICT OF CALIFORNIA

                            United States of America                                           JUDGMENT IN A CRIMINAL CASE
                                                       V.                                      (For Offenses Committed On or After November I, 1987)


                           Juan Manuel Pulido-Rojas                                            Case Number: 2: 19-mj-11089

                                                                                               Lupe C Rodriguez
                                                                                               Defendant's Attorney;,...__ _ _ _ _ _ _ _ _ _ _--,
                                                                                                                              r,-,·-·•I , ,r··-..., f;_-J
                                                                                                                              ,1,..., ,,   11_



                                                                                                                                           ~...
                                                                                                                                                    ., .
REGISTRATION NO. 90938298                                                                                                     Ii      ;           ~111$   !f~



THE DEFENDANT:
                                                                                                                                   OCT 2 1 2019
 IZI pleaded guilty to count( s) 1 of Complaint
 •   was found guilty to count( s)                             ---------------+---t:==========::::;"7-t---t
     after a plea of not guilty.                                              16 ::: ·· -     _      ~PUTY
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                                   Nature of Offense                                                                Count Number(s)
8:1325                                            ILLEGAL ENTRY (Misdemeanor)                                                      1

 D The defendant has been found not guilty on count( s)
                                             -------------------
 •   Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                       ~?IME SERVED                                       • _________ days
  IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 •    Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                       Monday, October 21, 2019
                                                                                       Date of Imposition of Sentence
            :--,     ;\                      4"   ,,r"A~ ~ . . . , ,\



Recei ved
                   '\'i, \\\~\~\\t"\
           \ \f,! '·
                           !..{ -
                              1       - ._  ,   r
                                            .,_J,,M\,\
                                                          j
                                                  ,.,..\--1-
                   DUS~" ..,,, -~ ,,;i.__,1   ' "JJJ'\!,

                                                                                       UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                                               2:19-mj-11089
